MEMORANDUM **
Fely C. Abella, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. See Fernandez v. Gonzales, 439 F.3d 592, 600 & n. 7 (9th Cir.2006) (this court has jurisdiction to review cases “in which the BIA rules that a motion to reopen fails to satisfy procedural standards”). We review for abuse of discretion the denial of a motion to reopen. See Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We deny the petition for review.
The BIA acted within its discretion in denying the motion to reopen because petitioner failed to submit new or previously unavailable evidence of her eligibility for suspension of deportation. See 8 C.F.R. §§ 1003.2(a) & (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.